Citation Nr: 9928332	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-18 634	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
knees, claimed as bursitis.

2.  Entitlement to service connection for joint pain, other 
than joint pain of the knees, claimed as bursitis.

3.  Entitlement to service connection for a respiratory 
disorder.

4.  Entitlement to service connection for a disability 
manifested by dizziness.

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of lumbosacral strain, with degenerative joint 
disease. 

7.  Entitlement to a compensable evaluation for postoperative 
residuals of the excision of a pilonidal cyst, for the period 
from July 1, 1994 to November 17, 1997.

8.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of the excision of a pilonidal cyst, 
from November 18, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1987 to June 
1994.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some discussion.  In 
February 1995, within one year of her separation from active 
duty, the veteran submitted a claim of entitlement to service 
connection for PTSD, bursitis, and a back disorder.  In July 
1995, the veteran underwent a series of VA examinations in 
which she complained not only of the foregoing disorders, but 
also of polyarthralgias, asthma, and dizziness.  In February 
1996, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver Colorado (Denver RO) entered a decision which 
granted service connection for PTSD, residuals of lumbosacral 
strain, and residuals of a pilonidal cyst, and which denied 
service connection for "bursitis/joint pain," a respiratory 
disorder, and a disorder "claimed as" dizziness.  That 
decision also assigned a 10 percent evaluation for PTSD, and 
rated the residuals of lumbosacral strain and residuals of 
the cyst as noncompensably disabling.  In December 1996, the 
veteran submitted a notice of disagreement with February 1996 
decision.  In May 1997, the RO issued a statement of the case 
(SOC) on the matters of service connection for 
"bursitis/joint pain," a respiratory disorder, and a 
disorder manifested by dizziness, as well as the evaluation 
of PTSD, residuals of lumbosacral strain, and residuals of 
the pilonidal cyst.  Later in May 1997, the veteran perfected 
her appeal of these matters by filing a VA Form 9 (Appeal to 
the Board of Veterans' Appeals).  38 C.F.R. § 20.200 et. seq. 
(1998).  With respect to the evaluation issues, the Board 
notes that the May 1997 SOC was adequate for purposes of 
conferring jurisdiction on the Board because it referred to 
the rating issues, which arose from the grant of the 
veteran's original claim of service connection, as 
"evaluation" of PTSD, etc., and not as increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26, 132 (1999) 
(distinguishing, for jurisdictional purposes, disagreements 
with evaluations assigned pursuant to original claims from 
claims for increased ratings).

In January 1997, the Denver RO transferred the case to the RO 
in Columbia, South Carolina (Columbia RO).  In October 1997, 
a Columbia RO hearing officer conducted a hearing on the 
matter of service connection for "bursitis/joint pain," as 
well as the evaluations for PTSD and the residuals of 
lumbosacral strain.  On November 18, 1997, the veteran 
underwent a VA respiratory examination, which revealed a 
tender scar at the site of the old pilonidal cyst.  In 
January 1998, the hearing officer entered a decision which 
granted a 30 percent evaluation for PTSD, effective July 1, 
1994 (the day after the veteran separated from active duty).  
That decision also recharacterized the service-connected low 
back disability as lumbosacral strain "with degenerative 
joint disease," and evaluated that disability as 10 percent 
disabling, also effective July 1, 1994.  That decision also 
recharacterized the service-connected residuals of a cyst as 
evaluation of "a scar, status post pilonidal cyst 
excision," and evaluated that disability as 10 percent 
disabling, effective November 18, 1997 (the date of the VA 
respiratory examination).  Also, in April 1998, the RO 
entered a rating decision as to other service connection 
claims, including claims of service connection based on 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (Persian Gulf War 
(Gulf War) undiagnosed illness claims), but the veteran has 
not appealed that decision, and in any case, those claims are 
distinct claims from the matters currently on appeal.  See 
Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998), 
cert. den. 119 S.Ct. 404 (1998).

The Board has retained the characterization of the back 
disability used by the RO.  However, with respect to the 
residuals of a pilonidal cyst, the veteran's appeal was not 
limited to consideration of a scar, and the Board will 
consider any residuals of the in-service excision of the 
pilonidal cyst that the record might present.  Moreover, in 
January 1998, the RO granted a 10 percent evaluation for the 
tender scar as a residual of the cyst, but effective only 
from November 18, 1997.  Thus, the Board must consider her 
entitlement to a more favorable evaluation of the scar for 
both the period from July 1, 1994 to November 17, 1997, and 
for periods thereafter; the Board has bifurcated this issue 
accordingly.  With respect to the claim of service connection 
for "bursitis/joint pain," the Board notes that its 
decision, infra, finds her claim well grounded to the extent 
that the claim pertains to a disability (not necessarily 
bursitis) of the veteran's knees.  The ensuing remand 
addresses the need to develop her claim with respect to her 
knees.  However, the Board has substantial concerns regarding 
the nature of her claim to the extent that it pertains to 
disability of joints other than her knees.  Thus, the Board 
has bifurcated the "joints/bursitis" issue to reflect this 
distinction.  Therefore, the Board has recharacterized the 
issues on appeal as they appear on the first page of this 
decision and remand.

The decision which follows finds that the veteran's claims of 
entitlement to service connection for a joint disability (to 
the extent that her claim pertains to her knees), and for a 
respiratory disorder, are well grounded.  The decision also 
addresses her claim of entitlement to service connection for 
a disability manifested by dizziness, as well as the matters 
of the evaluation of the residuals of excision of a pilonidal 
cyst.  The remand which follows the decision addresses the 
need to clarify the nature of her claim of entitlement to 
service connection for "joint pain" other than the knee 
disorder.  The remand also addresses the need for development 
of the evidence pertinent to her claims of service connection 
for a knee disorder and respiratory disability, as well as 
the evaluation of PTSD and residuals of lumbosacral strain 
with degenerative joint disease. 


FINDINGS OF FACT

1.  May 1997 VA outpatient records reflect radiographic 
evidence of current disability of the veteran's knees, and an 
in-service (November 1993) treatment record reflects a 
diagnostic assessment of "chronic" knee pain.  This 
evidence shows that her claim of entitlement to service 
connection for a joint pain of the knees is plausible, and 
worthy of VA's assistance to her in developing the facts 
pertinent to her claim, prior to its adjudication on the 
merits.

2.  Reactive airway disease was diagnosed during service and 
post-service medical evidence reveals a diagnosis of asthma; 
the claim of service connection for a respiratory disorder is 
plausible. 

3.  The veteran has not been diagnosed as having a chronic 
disability manifested by dizziness. 

4.  For the period from July 1, 1994 to November 17, 1997, 
there is no objective evidence of any manifestation of the 
service-connected postoperative residuals of excision of a 
pilonidal cyst.  

5.  For the period beginning November 18, 1997 and 
thereafter, the only manifestation of service-connected 
postoperative residuals of excision of a pilonidal cyst is a 
scar that is tender to palpation on objective demonstration.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for joint pain of the knees, claimed as bursitis, and for a 
respiratory disorder are well grounded, and VA's duty to 
assist the veteran in the development of facts pertinent to 
her claims has been triggered.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for a disability manifested by dizziness is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  A compensable rating for postoperative residuals of the 
excision of a pilonidal cyst is not warranted for the period 
from July 1, 1994 to November 18, 1997.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7804 
(1998).

4.  A rating in excess of 10 percent, for postoperative 
residuals of the excision of a pilonidal cyst, is not 
warranted for periods on or after November 18, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.118, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from April 1987 to June 
1994.  The report of the October 1986 entrance examination 
reflects that the veteran's extremities and neurologic 
systems were normal.  

In June 1987, the veteran presented with complaints of, inter 
alia, body aches and sinus drainage.  The initial assessment 
was a head cold, which an examiner changed to "allergy."  

In October 1987, the veteran presented for treatment with 
complaints of, inter alia, body aches of three days' 
duration.  The assessment was a viral syndrome.  

Treatment records dated in March 1988 reflect an assessment 
of pilonidal cyst.  Later that month, she underwent "minor" 
surgery to excise the cyst under local anesthesia.  A small 
amount of tissue was removed, but the cyst could not be 
identified, and the wound was closed and sutured.  In April 
1988, the veteran returned for suture removal, complaining of 
swelling at the site during her menstrual cycle, as well as 
menstrual cramps.  The site was noted to be clean and well 
healed.  The examiner removed the suture, and noted a one by 
one-centimeter nodule beneath the suture, probably secondary 
to inflammation.  The assessment was suture inflammation and 
dysmenorrhea.  The examiner instructed the veteran to return 
as needed for these complaints.

In July 1988, the veteran presented for treatment with 
complaints of left knee pain of three weeks' duration.  The 
examiner noted tenderness along the iliotibial band (ITB).  
The assessment was "ITBF S[yndrome]."

Service medical records dated March through May 1991 reflect 
that the veteran was evacuated from Saudi Arabia due to 
spontaneous drainage of the pilonidal cyst several weeks 
prior to evacuation.  The examiner noted the history of the 
prior drainage.  The veteran was taken to the operating room 
for elective surgery.  During the cyst excision, the surgeon 
noted that the cyst cavity appeared to extend down to the 
level of the end of the sacrum and the beginning of the 
coccyx, as revealed by methylene blue which had been injected 
into the sinus prior to surgical incision.  All areas where 
the methylene blue had tracked were excised.  This left a 
defect of approximately 2.5 by 4 centimeters, approximately 2 
centimeters deep from the skin to the presacral fascia.  The 
veteran tolerated the procedure well.  A progress note dated 
over a month later, in April 1991, reflects a final diagnosis 
on discharge of "stable."  The physician noted that the 
veteran was not taking any medications, placed the veteran on 
profile for 21 days, and recommended convalescent leave for 
that period.  A follow-up treatment note dated in May 1991 
reflects that the veteran had no complaints.  Physical 
examination revealed a well-healed cyst site, status post-
surgical repair.  The diagnostic impression was status post 
pilonidal cyst.  The examiner placed the veteran on profile 
for two weeks, with instructions that she could run up to two 
miles.  

A January 1992 treatment record reflects the veteran's the 
veteran's complaints of, inter alia, nasal congestion.  The 
diagnostic impression was a persistent viral syndrome.  Later 
that month, she reported for treatment, complaining of, inter 
alia, back pain below her right scapula, radiating from the 
front to the back of the chest, shallow breathing, and 
possible shortness of breath.  Chest x-ray revealed a small 
irregular density at the right base, not the nipple.  The 
examiner believed that this was probably overlapping 
pulmonary structures, but could not rule out focal pneumonia 
or a nodule.  The assessment was pleuritic chest pain, 
possibly a small pneumonic, vs. chest wall pain.  In February 
1992, the veteran returned for follow-up treatment, 
complaining of tightness of her chest, shortness of breath, 
blood-streaked rhinorrhea, malaise, and myalgias.  The 
examiner noted that chest x-ray was normal (the radiologist's 
impression was that the previously observed "density" was a 
superimposed normal marking).  The assessment was a continued 
upper respiratory infection.  Treatment records in March 1992 
reflect similar complaints and a diagnosis of sinusitis with 
mild reactive airway disease.

The report of the August 1992 periodic medical examination 
reflects that the veteran's extremities and neurologic 
systems were normal.   

In August 1992, the veteran presented for treatment, 
complaining of stiffness in her joints, including her knees 
of one year's duration.  The assessment was to rule out 
arthritis.  

Later in August 1992, the veteran returned for treatment, 
with complaints of left lower quadrant pain, aching joints, 
fatigue, and "burning and frequent [urination]."  Rheumatic 
factor testing and other tests were negative.  The assessment 
was a possible urinary tract infection, "[p]ost-desert 
syndrome."  In September 1992, she presented for follow up 
treatment of her joint pain, with the additional complaints 
of decreased memory, a 14 pound weight gain, continuous 
hunger and thirst, frequent voiding, dry skin, fatigue, and 
poor sleep.  The assessment was to rule out diabetes mellitus 
or other metabolic process, and to rule out anemia.  Later in 
September 1992, she presented with similar complaints, and 
the assessment was rule out arthritis vs. overuse syndrome.  
Still later in September 1992, she presented with complaints 
of tingling, numbness, and pain in her right arm, leg, and 
foot, of two and a half months' duration.  The examiner noted 
that the veteran gave a history of retropatellar pain 
syndrome (RPPS), but also noted that there was no history of 
chronic ankle sprains for the past ten years.  There was no 
assessment.  X-ray studies of the veteran's knees, conducted 
later in September 1992, revealed no evidence of fracture, 
dislocation, joint effusion, significant arthritic change, or 
other abnormality.  The radiologist noted that the joint 
space was adequately maintained, and that the diagnostic 
impression was normal knees. 

In November 1992, the veteran presented for treatment, 
complaining of stiffness and numbness in her legs, of two 
months' duration, as well as joint pain, including pain in 
her toes, ankles, and knees, of eight months' duration.  The 
examiner noted that, with respect to mental status, there was 
a possible flat affect.  The assessments were possible aortic 
stenosis vs. a flow murmur, and fibromyalgia vs. a neurologic 
disorder.  The examiner prescribed, inter alia, a neurologic 
consultation, which if negative, was to be followed by 
consideration of a mental health evaluation.  An addendum to 
the treatment record reflects that all laboratory testing was 
within normal limits.  The assessments were changed to a 
urinary tract infection (UTI), rule out fibromyalgia vs. 
neuro (bone) disorder, and a possible personality disorder.  
The examiner noted that results of x-ray studies were 
pending.  The report of contemporaneous X-ray studies of the 
veteran's cervical, thoracic, and lumbosacral spine reflects 
negative findings. 

Later in November 1992, the veteran reported for follow up 
treatment with similar complaints.  The assessment was 
fibromyalgia vs. neurologic disorder, a heart murmur, and an 
upper respiratory infection.  The examiner requested a 
neurologic consultation, which was conducted in December 
1992.  The report of that consultation reflects the veteran's 
complaint that when she sat for long periods, she would get 
knee and leg pain.  She also complained that when she ran, 
she would get cramps without numbness; and that after being 
in a prolonged position, she would get stiff and light 
headed.  She further complained of polyuria and polydipsia.  
The examiner noted that both of the veteran's parents were 
diabetic.  The diagnostic impressions were that the examiner 
was concerned about diabetes; paresthesias without deficit; 
and "finger stick G2."  The neurologist referred the 
veteran for a consultation with a "Dr. G."  The 
corresponding report of an internal medicine consultation, 
dated in December 1992, reflects the neurologist's notation 
of the veteran's complaints of polyuria and polydipsia, the 
family history of diabetes, and the "finger stick G2" 
performed the day of the neurologic examination, as well as a 
provisional diagnosis of diabetes.  The internal medicine 
specialist noted the veteran's complaints of joint stiffness, 
malaise, and loss of strength.  Later during the examination, 
she also complained of occasional symptoms of decreased 
visual acuity, headaches, irregular appetite, constipation, 
bloating, and vertigo.  The examiner noted that the veteran 
was "in a struggle," and that she had gained 20 pounds in 
the past month.  The diagnostic impression was a multiple 
symptom complex, to include polyuria, polydipsia, weight 
gain, fatigue, malaise, and joint stiffness.  The examiner 
noted that differential diagnosis was not precise, and that 
the veteran had to be screened for endocrinopathy or 
connective tissue disease.  

Later in December 1992, the veteran presented for treatment, 
complaining of sharp, stabbing pain about her kneecap, 
radiating upward, especially during and after physical 
training.  The assessment was "patellar bursitis? O[sgood]-
S[chlatter disease]." 

In January 1993, the veteran presented for follow-up 
treatment, still complaining of bilateral knee pain that 
started after Desert Storm, and progressed from intermittent 
to constant pain.  She also complained of polyuria and 
polydipsia, fever, chills, "n[neurologic] s[igns]," and 
worsening asthma.  The assessment was to rule out a meniscal 
tear.  The corresponding report of an orthopedic 
consultation, conducted in February 1993, reflects the 
veteran's complaints of knee pain for the two years prior to 
the examination.  The diagnostic impression was 
patellofemoral pain syndrome (PFPS), and possible right 
medial meniscal tear (MMT).  The orthopedist ordered magnetic 
resonance imaging (MRI) studies.  The corresponding MRI 
report, dated in March 1993, reflects a diagnostic impression 
of a small effusion of the veteran's right knee, but an 
otherwise unremarkable examination of that knee.  A May 1994 
treatment note, by the orthopedist who conducted the February 
1993 examination, reflects his review of the MRI results, and 
no diagnosis.  He referred the veteran for a physical therapy 
consultation.  The report of that consultation, dated later 
that month, reflects complaints of knee pain and an 
assessment of right patellofemoral pain syndrome.

A September 1993 treatment record reflects the veteran's 
complaints of sternal chest pain, coughing, diffuse myalgias, 
and malaise.  The examiner noted a history of pneumonia.  
Chest x-ray was noted to be normal.  The assessment was 
pneumonia, probably mycoplasma.  The examiner prescribed 
Erythromycin.  Follow-up treatment notes, dated later that 
month, reflect that the veteran reported improvement in her 
symptoms, but complained of cramps with the medications.  The 
assessments were rule out mycoplasmal pneumonia and resolving 
pneumonia.

The November 1993 report of medical history, generated for 
the separation examination, reflects the veteran's complaints 
of having coughed up blood in the past.  She also reported 
that she had then, or had experienced in the past, swollen or 
painful joints; cramps in her legs and a cyst, among other 
complaints.  The examiner elaborated on those complaints as 
follows.  With respect to the complaints of swollen and 
painful joints, the examiner noted that this complaint 
pertained to the ankles, knees, and elbows, and that the 
records indicated patellofemoral pain syndrome.  The examiner 
noted that cramps in the legs were worse with cold weather, 
and prolonged sitting.  The November 1993 report of the 
separation medical examination reflects that the veteran's 
extremities and neurologic systems were normal.  Under the 
portion of the report form reserved for noting scars, 
tattoos, and other body marks, the examiner noted tattoos, 
but did not mention any scar.  

Later in November 1993, the veteran reported for treatment, 
complaining of pain in her knees.  The assessment was 
"chronic" bilateral knee pain.  The report of an orthopedic 
consultation, conducted in December 1993, reflects no 
diagnosis.

A February 1994 treatment record reflects that the veteran 
was self-referred with complaints of joint pain, short term 
memory loss, hair loss, and depression.  The physician noted 
the veteran's history of service in South West Asia during 
the Persian Gulf War (Gulf War), as well as the veteran's 
medical history since March 1991, including pneumonia, 
restrictive airway disease, myalgias, etc.  The physician 
deferred examination.  The pertinent assessment was multiple 
somatic complaints since returning from South West Asia, of 
unknown etiology.  (A master problem list for the service 
medical records reflects that the examiner listed a problem 
of "Gulf War Syndrome? etiology" with 1991 as the date of 
onset.)  

The veteran was discharged from active duty in June 1994.  

Medical records from Fitzsimmons Army Hospital (FAH), dated 
in September and October 1994, include reports of x-rays of 
the veteran's knees.  The studies of the veteran's knees 
revealed that the joint space was adequately maintained, with 
no loose body identified.  The study of the veteran's chest 
revealed minimal degenerative changes of the thoracic spine.  
The diagnostic impression was normal with respect to all x-
rays.  Physical examination, after noting the veteran's 
history of excision of a pilonidal cyst in 1991, revealed 
erythema under the right arm, and no other rash.  The FAH 
records also include an October 1994 MRI study of the 
veteran's brain, conducted to rule out posterior fossa 
pathology, in response to the veteran's complaints of 
imbalance and headaches.  The diagnostic impression was a 
normal brain, but that the MRI had revealed a signal 
abnormality within the prevertebral soft tissues of the 
nasopharynx that most likely represents a Thornwald cyst, 
although the signal characteristics were atypical.  The 
radiologist noted that this could represent hemorrhage or 
calcification within a Thornwald cyst, or, less likely, a 
melanoma.

The report of a July 1995 VA general examination, conducted 
as part of the Gulf War Registry examination, reflects the 
veteran's complaints of, inter alia, joint pain in her knees, 
all since 1991 and dizziness with associated racing heart and 
palpitations.  She attributed the joint pain to her exposure 
to smoke, and possibly contaminated food or drink, during her 
service in South West Asia during the Gulf War.  Chest x-ray 
revealed that the lungs were clear, and that the heart, 
pulmonary vasculature, and mediastinum were unremarkable.  X-
ray studies of the veteran's knees and ankles were normal.  
Physical examination of the lumbar spine revealed no 
tenderness to palpation.  The pertinent diagnostic 
impressions included polyarthralgias of the knees, with 
insufficient evidence at the time of examination to warrant a 
diagnosis of any acute or chronic condition and dizziness 
with insufficient evidence at the time of examination to 
warrant a diagnosis of any acute or chronic condition.  

A July 1995 VA Persian Gulf Registry Code Sheet reflects the 
veteran's complaints of dizziness and polyarthralgias.   

A February 1997 VA outpatient record reflects the veteran's 
complaints of chronic low back pain, and, for the months 
prior to the examination, pain and paresthesias in her arms, 
neck pain, and a substernal burning sensation.  The 
assessments were chronic low back pain, probable carpal 
tunnel syndrome (CTS), and probable gastroesophageal reflux 
disease (GERD).  The examiner ordered nerve conduction 
studies.  The corresponding report of the February 1997 VA 
electromyogram (EMG) studies reflects a diagnostic impression 
of normal median nerve conduction studies.  

A May 1997 VA outpatient record reflects the veteran's 
complaints of a history of arthritis and pain involving the 
right knee.  The examiner noted the veteran's report of an 
MRI in August 1992, when "they found some degenerative 
changes."  The examiner commented that "this may all be 
chondromalacia."  

The report of a May 1997 VA outpatient x-ray study of the 
veteran's right knee reflects a diagnostic impression of 
joint space narrowing present in the medial compartment, and 
otherwise normal.

An October 1997 letter from the Columbia Vet Center reflects 
a mental health care provider's notation that the veteran had 
complained of dizziness, but reflects only a diagnosis of 
PTSD without associating the dizziness symptom to the 
diagnosis of PTSD.

At the October 1997 RO hearing, the veteran testified as to 
problems she experiences with her hands, wrists, and other 
joints. 

The report of the November 18, 1997 VA examination reflects 
the veteran's complaints of residuals of the excision of the 
pilonidal cyst.  Specifically, she said that occasionally the 
scar is tender.  Physical examination revealed a scar that 
was tender to touch.  There was no diagnosis per se, but 
"problem #2" was listed as residuals of a pilonidal cyst, 
with mild scar tenderness, and not a major problem.  

The report of the November 1997 VA neurological disorders 
examination reflects the veteran's history of dizziness, 
which she noted occurred about two months after she left 
Desert Storm.  The veteran reported that the episodes occur 
intermittently, last a few minutes, and then fully resolve.  
She said that the episodes can occur a number of times per 
week.  The report reflects no diagnosis per se, but notes 
that "she had intermittent dizziness.  History was not 
consistent with actual vertigo and the patient had no 
objective findings to suggest a differential diagnosis at 
this time.  Exam[ination] was completely normal."

The report of the November 1997 VA joints examination 
reflects the veteran's complaints of current pain at the cyst 
scar site, which the examiner noted was tender to touch.  She 
reported that she had no return of the cyst.  She also 
complained of pain in her knees, especially behind her 
kneecaps, which she said began after the war in 1991.  
Physical examination revealed that, with respect to the scar 
at the site of the pilonidal cyst, there was a four by two 
centimeter scar at the bottom of the sacrum, which the 
veteran reported as tender to touch.  There was no evidence 
of infection, and the examiner noted that the site appeared 
completely healed.  The examiner reported that X-ray of the 
knees revealed that the medial and lateral joints appeared to 
be normal.  Sunrise view revealed some decrease in joint 
space, although no irregularities of the articular cartilage.  
Pertinent diagnostic conclusions included bilateral knee 
pain, with patellofemoral syndrome-type symptoms.  A 
pertinent diagnostic conclusion was a hypersensitive 
pilonidal cyst.


II.  Analysis

Service connection for a disorder manifested by dizziness

The veteran and her representative contend that service 
connection is warranted for "dizziness."  

In this regard, the Board notes that a claimant seeking 
benefits under a law administered by the Secretary of VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim only if the claim is determined 
to be well grounded.  38 U.S.C.A. § 5107(a).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he or she has not presented a well-grounded 
claim, the appeal must fail, and there is no duty to assist 
the veteran further in the development of the claim, as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To sustain a well-grounded claim, 
the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  
Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  A well-grounded claim 
may also be established where medical evidence links the 
veteran's complaints of continuity of symptomatology to a 
current disability.  See Savage v. Gober, 10 Vet. App. 489, 
494-95, 497 (1997).  Statutory presumptions may also supply 
the needed nexus in certain circumstances, such as when 
arthritis manifests to a compensable degree within one year 
after separation from qualifying service.  See, e.g., 
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); see also 
38 C.F.R. §§ 3.307, 3.309 (1998).  

Here, there is no medical evidence of a chronic disability 
manifested by dizziness.  The existence of a current 
disability is the cornerstone of a well-grounded claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F.3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. at 505; 
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  Thus, if there is no 
diagnosed current disability accounting for the veteran's 
complaints of dizziness, the veteran has failed to satisfy 
the first prong of a well-grounded claim under Caluza.

The representative contends, in his December 1998 appellate 
brief, that the Board should determine whether the RO 
complied with M21-1, Part III,  1.03(a) and M21-1, Part VI, 
 2.10(f), prior to denying the service connection claim.  He 
further contends that, if the Board finds that the RO did not 
comply with these provisions, that the Board should remand 
the claim for "full development" of the claim.  These 
contentions are refuted by the recent case of Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999), which held that 
the cited provisions of M21-1 do not require evidentiary 
development until the claimant submits a well-grounded claim.  
See 38 U.S.C.A. § 5017(a).  In short, the requirement that VA 
fully develop a "claim" pursuant to M21-1, Part III,  
1.03(a) is not identical to VA's duty to assist in the 
development of "facts pertinent to [that] claim" pursuant 
to 38 U.S.C.A. § 5107(a), because the latter duty arises only 
after a well-grounded claim has been submitted.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); Robinette v. 
Brown, 8 Vet. App. 69 (1995); and compare 38 U.S.C.A. 
§ 5107(a) (West 1991) (duty to "assist" person who has 
submitted a well-grounded claim) with 38 U.S.C.A. § 5103 
(1991) (duty to "inform" any claimant, regardless of well 
groundedness). 

When evidence has not been submitted sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, the appeal of this matter must be 
denied.

Service connection for a respiratory disorder
and for joint pain of the knees, claimed as bursitis

The veteran and her representative claim that the veteran is 
entitled to service connection for a respiratory disorder, 
and for joint pain of the knees, claimed as bursitis.  See 
May 1997 VA Form 9.  Applying the principles regarding 
service connection set forth above, the Board finds her 
claims to be well grounded.  Specifically, as to her knee 
claim, the in-service diagnoses of patellofemoral pain 
syndrome and "chronic" knee pain, coupled with the July 
1995 VA diagnosis of polyarthralgia of the knees and May and 
November 1997 VA x-ray evidence of joint space narrowing, 
indicate that the veteran's claim is plausible.  See Myers v. 
Brown, 5 Vet. App. 3, 4 (1993) (in-service diagnoses of 
"lumbosacral strain" and "chronic" history of back pain, 
coupled with post-service diagnosis of lumbosacral 
"arthralgia," sufficed to trigger duty to assist under 
38 U.S.C.A. § 5107(a)).  

With respect to a respiratory disorder, the veteran was noted 
to have hay fever when she entered service, but not to be 
using any medication therefor.  Service medical records 
include a March 1992 diagnostic impression of reactive airway 
disease, and a notation on the report of medical history for 
the separation examination that the veteran had been treated 
for asthma (reactive airway disease) with measured dose 
inhalers (MDIs).  The July 1995 VA Persian Gulf Registry Code 
Sheet reflects the examiner's "definite diagnosis" of 
asthma by workup and consultation.  In the contemporaneous 
report of the VA general examination, the same examiner 
rendered a diagnostic impression that the veteran had 
reactive airway disease "by history, as described [by the 
veteran] [emphasis added]."  Given that the veteran's 
"description" included an in-service episode of asthma and 
that she "still has some wheezing on exertion [emphasis 
added]," and that she uses inhalers on an as needed basis, 
the Board finds that the veteran's claim of entitlement to 
service connection for a respiratory disorder is well 
grounded.  See Savage, 10 Vet. App. 494-95, 497 (where 
medical evidence causally links current disability to lay 
reports of continuity of symptomatology since service, claim 
of entitlement to service connection for such disability is 
well grounded).  

The resultant duty to assist the veteran in the development 
of facts pertinent to her claims is addressed in the remand 
following this decision.

Evaluations of pilonidal cyst

The veteran has appealed the noncompensable evaluation of the 
residuals of the pilonidal cystectomy originally assigned by 
the RO in its February 1996 decision.  In this regard, the 
Board notes that the RO's January 1998 decision granted a 10 
percent rating for the surgical scar associated with the 
cystectomy, effective November 18, 1997, the date of the VA 
respiratory diseases examination (which served as the basis 
of the award of a compensable rating in the January 1998 
rating decision).  However, the veteran has not withdrawn her 
appeal as to the evaluation, and thus the Board must consider 
whether the evidence supports an award of a compensable 
evaluation for the period from July 1, 1994 (the day after 
the veteran separated from active duty, see 38 C.F.R. 
§ 3.400(b)(2)) to November 17, 1997, and the award of an 
evaluation in excess of 10 percent for the period beginning 
on November 18, 1997.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Id.

Here, the residual scar from the cystectomy has been rated 
under Diagnostic Code 7804.  See January 1998 rating 
decision.  That Diagnostic Code provides that where 
superficial scars are tender and painful "on objective 
demonstration," a 10 percent rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  That is the highest 
evaluation available under Diagnostic Code 7804.  

With respect to the period from July 1, 1994 to November 17, 
1997, there is no medical evidence that the veteran 
manifested painful and tender scars, on objective 
demonstration, during that period.  

This conclusion is corroborated by the history of the cyst 
excision.  Specifically, although the 1988 attempted surgical 
excision did not find cyst, March to May 1991 service medical 
records reflect that the veteran tolerated the 1991 excision 
well.  She was "stable" in April 1991, and not taking any 
medications.  In May 1991, she had no complaints on follow-up 
treatment, and physical examination revealed a well-healed 
cyst site.  These service medical records credibly tend to 
show that there was no immediate post-surgical impairment as 
a residual of the excision.  On the other hand, the examiner 
placed the veteran on profile for two weeks, which credibly 
tends to show the examiner's concern regarding possible post-
excision limitations of ability.  However, the profile was of 
limited duration, and the examiner also instructed the 
veteran that she could run up to two miles, which tends to 
show that the examiner did not foresee any substantial 
impairment beyond the duration of the profile (which was 
apparently not renewed).  

This conclusion, in turn, is corroborated by the lack of any 
other evidence of any post-excision impairment in the service 
medical records.  On the contrary, the November 1993 report 
of the separation medical examination reflects that the 
veteran's spine and skin were normal, and that no scar was 
mentioned in the portion of the report reserved for scars and 
tattoos (notwithstanding that examination revealed tattoos).  
This comports with the examiner's notation, on the 
corresponding report of medical history, regarding the 
veteran's notation of a cyst, of the mere history of the in-
service surgery.  That is, the notation does not reflect 
"any pertinent findings," notwithstanding that the form of 
the report indicates that such findings should be reported 
thereon, which tends to show a lack of such findings.  Thus, 
at the outset of the pertinent period, there was no evidence 
of a compensable level of scar disability.

Indeed, there is no "objective demonstration" of a painful 
and tender scar from 1991 until November 18, 1994, during the 
VA respiratory examination.  On the contrary, the September 
1994 FAH examiner, after noting the veteran's history of 
excision of a pilonidal cyst in 1991, found erythema under 
the right arm, but "no other rash."  This inferably tends 
to show an examination of the rest of the veteran's body for 
skin abnormalities, and a lack of any finding of such 
abnormalities, including a painful scar.  Moreover, the Board 
notes that the finding of probable postoperative changes at 
L5 on the February 1997 VA outpatient x-ray study does not 
indicate that the changes are in any way related to the 
surgery of the pilonidal cyst, and in any event, she has 
already been awarded a compensable evaluation for her 
service-connected low back disability.  See 38 C.F.R. § 4.14 
(1998) (avoidance of pyramiding).  

The veteran's lay statements are not helpful in this regard, 
because these do not reflect "objective demonstration" of 
any painful and tender scar.  Moreover, in her May 1995 
claim, she mentioned nothing of the pilonidal cyst; the RO's 
February 1996 rating decision sua sponte granted service 
connection for residuals of the cyst.  Indeed, there is no 
post-surgical (1991) complaint referable to the cyst until 
the veteran complained of sore and tender "scars" in her 
May 1997 VA Form 9, more than six years after the surgery.  
She has reported no other symptomatology associated with the 
cyst, see May 1997 VA Form 9, and during the November 1997 VA 
joints examination, she reported that she has had no return 
of the cyst.  

The foregoing persuasively tends to show a lack of a scar 
that was objectively demonstrable for the period from July 1, 
1994 to November 17, 1997.  The veteran's isolated complaint 
of such a scar, in her May 1997 VA Form 9, is the only 
evidence which even suggests that such symptomatology might 
have been present during that period, but this is not 
probative of objective demonstrability, which is the 
pertinent rating criterion.  See Ferguson v. Derwinski, 
1 Vet. App. 428 (1991) ("Pain is a peculiarly subjective 
phenomenon").  Therefore, the weight of the evidence is 
against her claim in this regard.

Turning to the question of whether an evaluation greater than 
10 percent is warranted for any period on or after November 
18, 1997, the Board finds there is no basis in law or fact 
for awarding a higher rating at any time thereafter.  In 
particular, the veteran has only complained of the tender 
scar, see, e.g., the November 1997 VA joints examination 
report and May 1997 VA Form 9, and there is no other 
symptomatology which would plausibly suggest any additional 
disability as a residual of either the cyst or the 
cystectomy.  See Glover v. West, No. 99-7015 (Fed. Cir. Aug. 
2, 1999), slip op. at p. 10; Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Thus, the weight of the evidence credibly 
tends to show that a rating in excess of 10 percent is not 
warranted for the residuals of the excision of the pilonidal 
cyst.

The Board has considered whether the record supports the 
assignment of additional "staged" ratings of the residuals 
of the pilonidal cyst for any other period during the 
pendency of the veteran's claim.  See Fenderson, 12 Vet. 
App. at 126, citing 38 C.F.R. §§ 3.400, 3.500, 4.29, 4.30 
(1998).  However, the record lacks any allegation or showing 
of any relative worsening of residuals of the pilonidal cyst 
during any interval, other than the worsening manifested on 
the November 18, 1997 examination, which is already accounted 
for by the RO's January 1998 award of a 10 percent 
evaluation.  

The veteran's representative contends that the veteran is 
entitled to the benefit-of-the-doubt with respect to her 
claim.  However, the benefit-of-the-doubt doctrine only 
applies if the evidence for and against a claim is in 
relative equipoise.  As the weight of the evidence is against 
the award higher evaluations here, the evidence does not 
approach equipoise, and the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
joint pain of the knees is well grounded; to this extent, the 
veteran's appeal is granted.

The veteran's claim of entitlement to service connection for 
a disorder manifested by dizziness is not well grounded; 
thus, that claim is denied.  

A compensable evaluation for postoperative residuals of an 
excision of a pilonidal cyst, for the period from July 1, 
1994 to November 17, 1997, is denied.  An evaluation in 
excess of 10 percent for postoperative residuals of an 
excision of a pilonidal cyst, for periods, on or after 
November 18, 1997, is denied.  


REMAND

Service connection for joint pain of joints other than knees

The veteran and her representative contend that the veteran 
is entitlement to service connection for "joint pain."  
Which joints?  The Board's review of the pleadings and the 
evidence reveals a well grounded claim of entitlement to 
service connection for a disability of the knee, see December 
1996 NOD, May 1997 VA Form 9, and the Board's finding of well 
groundedness, supra.  Her VA Form 9 also mentions elbows and 
"arms," and her October 1997 RO hearing testimony mentioned 
her wrists and "hands."  However, other than her references 
to knees, wrists, and elbows, the characterization of the 
claim employed by the RO is vague.  Indeed, the current 
record does not reflect the existence of a "claim," that 
is, an expression by the veteran of her desire to obtain a VA 
benefit, with respect to any joints other than her knees, 
elbows, and wrists, notwithstanding that she might actually 
intend to seek service connection for other joints.  See 
Brannon v. West, 12 Vet. App. 32 (1998).  More importantly, 
the Board's concern here - without expressing any opinion as 
to the outcome of her appeal - is that if the Board were to 
deny all or part of her claim as it presently stands, then 
that decision might become final as to all joints, even with 
respect to joints for which the veteran might not currently 
intend to claim service connection; thus, any future attempt 
to obtain service connection for such joints would need to be 
accompanied by new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156 (1998).  This 
might prejudice the veteran with respect to such a future 
claim.  Therefore, in order to avoid such prejudice, a remand 
is warranted for the RO to ask the veteran to specify the 
joints in question, and, if indicated, to issue a 
supplemental SOC (SSOC) with respect to the matter of service 
connection for those joints.  38 C.F.R. § 19.9 (1998). 

Service connection for a knee disability

This claim must be remanded to obtain a definitive diagnosis 
of any knee disability to determine its relationship to 
service.  A May 1997 VA outpatient record suggests that it 
might be chondromalacia and the November 1997 VA joints 
examination suggests that it might be patellofemoral pain 
syndrome.  As to etiology, the in-service diagnosis of 
chronic "knee pain" does not address the clinical entity in 
question, so while the evidence is sufficient to well ground 
the claim, it leaves unanswered the question of whether the 
particular pathology currently affecting the veteran's knees 
is attributable to her military service.  38 C.F.R. §§ 3.326, 
4.2 (1998). 

Service connection for a respiratory disorder

This claim must be remanded because it is unclear as to 
whether the veteran actually has asthma or any other 
respiratory disorder, notwithstanding her reports of using 
inhalers.  Specifically, the only affirmative post-service 
diagnosis of any respiratory disorder is the diagnosis of 
asthma appearing on the July 1995 VA Persian Gulf Registry 
Code Sheet (Code Sheet).  Items 25 and 27 on the Code Sheet 
reflect that the diagnosis was "definite" and 
"established" after "workup" as well as consultation.  
However, the same physician who signed the Code Sheet also 
prepared the report of the contemporaneous VA general 
examination, which reflects normal respiratory findings and a 
diagnosis of reactive airway disease "by history."  
Moreover, contemporaneous spirometry testing was normal.  
(The Board is concerned that the veteran might have been 
using inhalers at the time of the spirometry testing, and 
that this might have skewed the results of that testing.)  
Furthermore, the only other post-service evidence regarding 
respiratory disorders appears in the report of the November 
1997 VA respiratory disorders examination, and that report is 
equivocal as to whether the veteran has a respiratory 
disorder.  Thus, a remand is warranted for an examination to 
determine whether the veteran has a respiratory disorder, and 
if so, whether it is causally related to military service.  
38 C.F.R. § 3.326 (1998).

Evaluation of PTSD
This claim must be remanded because the rating criteria for 
mental disorders were amended during the pendency of the 
veteran's claim, but neither any medical examiner of record 
nor the RO has considered the severity of her PTSD under the 
version of the rating criteria in effect at the time that she 
filed her claim (the "old rating criteria").  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (When a regulation changes 
during the pendency of a claim for VA benefits, and the 
regulation substantively affects the claim, the claimant is 
entitled to resolution of her claim under the version of the 
regulation that is most advantageous to her).  Thus, a remand 
is warranted for a new psychiatric examination and 
readjudication of her claim.  38 C.F.R. § 19.9 (1998).

On remand, the examiner should, if feasible, distinguish 
service-connected and nonservice-connected disability, 
because the veteran has been diagnosed as having bipolar 
disorder (see March 1996 VA Hospitalization summary, and July 
and October 1997 VA outpatient records); adjustment disorder 
(see March 1996 VA hospitalization summary); and "borderline 
P[ersonality]" (see July 1997 VA outpatient record and 
October 1996 MMPI testing report).  

This claim must also be remanded because the appeal arises 
from the evaluation assigned pursuant to an original claim of 
entitlement to service connection, but the RO has not 
considered whether staged ratings are available to the 
veteran.  See Fenderson, 12 Vet. App. 119; see Bernard v. 
Brown, 4 Vet. App. 384, 392-393 (1993).  These deficiencies 
are important here because the record reflects that at 
various times during the pendency of the veteran's claim, she 
has been diagnosed as having anywhere from mild to severe 
PTSD (see, e.g., July 1995 VA PTSD examination report and VA 
outpatient mental health records dated in October 1996 and 
July 1997).  Although the medical examiner's characterization 
is not dispositive, an adjudicator's characterization of the 
PTSD as "severe" might entitle her to an evaluation of 70 
percent under the old criteria.  

Moreover, because the veteran contended in her May 1997 VA 
Form 9 that she is not able to retain work due to her PTSD, 
the RO should take steps to obtain her employment history, 
including information from her current or most recent 
employer as to any concessions made to her on account of her 
disability, and information from employer's since service 
regarding the circumstances of her employment and termination 
of employment.

Evaluation of back disorder

The back disorder claim must be remanded because 
notwithstanding that the veteran is rated for degenerative 
joint disease of her lumbosacral spine (which in turn should 
be rated according to limitation of motion, if evident), the 
report of the November 1997 VA joints examination report does 
not address, in terms that comport with possibly applicable 
rating criteria, the limitation of flexion manifested on that 
examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998) (limitation of motion of lumbar spine rated as slight, 
moderate, or severe).  Moreover, given that the reports of 
the July 1995 VA general examination and November 1997 VA 
joints examination reflect the veteran's complaints of her 
back becoming stiff and painful with lifting and heavy 
activity, consideration must be given to the factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 (1998).  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In that case, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) held that in evaluating a service connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.

Also, because the back disability in question is a residual 
of lumbosacral strain, it is unclear whether the veteran's 
service-connected disability should be rated according to the 
Diagnostic Code for lumbosacral strain, Diagnostic Code 5295.  
See 38 C.F.R. § 4.71a.  Notably, the medical evidence used by 
the RO in its February 1996 decision to grant service 
connection for this disability appears on the July 1995 VA 
general examination report; the diagnosis therein was 
"recurrent" lumbosacral strain.  The RO has not considered 
application of Diagnostic Code 5295 in the first instance, 
and the medical evidence of record does not reflect that any 
examiner has tested her back to see if she manifests the 
symptomatology described in Diagnostic Code 5295.  For 
example, is there any spasm on extreme forward bending, or 
any loss of lateral spine motion in the standing position?  
(Lateral flexion was 35 degrees bilaterally on the July 1995 
VA general examination, and 40 degrees bilaterally on the 
November 1997 VA joints examination.)  

The RO should also consider whether staged ratings might be 
applicable to the evaluation of the veteran's lumbosacral 
disability pursuant to Fenderson, 12 Vet. App. 119.  

With respect to all of the remanded claims, certain treatment 
reports that are mentioned in the record, but are not in the 
file, need to be obtained if reasonably possible, as 
specified in the indented remand instruction paragraphs, 
below. 

This case is REMANDED for the following actions: 

1.  The RO should write to the veteran 
and her representative and ask the 
veteran, with assistance from her 
representative, to specify the joints, 
other than her knees, wrists, and 
elbows, for which she seeks service 
connection.

2.  The RO should take reasonable steps 
to obtain the records of the veteran's 
in-service hospitalization for PTSD at 
Fitzsimmons Army Hospital, from February 
to June 1994 (mentioned in the veteran's 
February 1995 claim and indicated in the 
February 1994 service medical records), 
as these records may shed light on the 
severity of PTSD at the time the veteran 
separated from service and shortly 
thereafter.  All materials obtained 
should be associated with the file. 

3.  The RO should take reasonable steps 
to obtain the following post-service 
medical records:  from the Vet Center in 
Colorado Springs, Colorado, records of 
the veteran's treatment for PTSD dated 
from August 1994 to December 1996 (as 
mentioned in the veteran's February 1995 
claim and indicted by her December 1996 
NOD); from the Fitzsimmons Army 
Hospital, in Aurora Colorado, the 
treatment records for the veteran's 
knees corresponding to the laboratory 
and radiographic reports dated in 
September and October 1994; from Dorn 
VAMC, Columbia, South Carolina, 
inpatient records and hospitalization 
summary pertaining to PTSD dated in 1995 
or 1996 (mentioned in the March 1996 VA 
inpatient admission record from Dorn 
VAMC), and outpatient records dated from 
July 1997 to date (mentioned in the 
veteran's November 1997 RO hearing 
testimony [Tr. p. 4]); from the Vet 
Center in Columbia, South Carolina, 
treatment records for PTSD dated from 
October 15, 1996 to date (mentioned in 
the October 1997 letter from the Vet 
Center and indicated in the veteran's 
October 1997 RO hearing testimony); from 
the VAMC in Charleston, South Carolina, 
the November 1997 x-ray reports for the 
veteran's knees and lumbar spine 
(mentioned in the report of the November 
1997 VA joints examination); from the 
VAMC in Denver, Colorado, the "workup" 
reports that supported the diagnosis of 
asthma on the July 1997 Persian Gulf 
Registry Code Sheet, if such records 
exist (indicated on the Code Sheet); and 
from the VAMC in Ft. Lyons, Colorado, 
the inpatient records and VA 
hospitalization summary pertaining to 
her treatment for PTSD dated at some 
point between June 1994 and October 1996 
(mentioned in the October 1996 VA 
outpatient intake sheet).  All materials 
obtained should be associated with the 
file. 

4.  The RO should contact the veteran 
and her representative and ask the 
veteran to identify the health care 
provider(s) that furnished her with 
inhalers for her asthma since service, 
and any other medical evidence that 
might reflect that she currently has 
asthma, reactive airway disease, or some 
other respiratory disorder.  The RO 
should also ask her to provide the 
date(s) of her treatment for PTSD at 
Evans Hospital in Fort Carson, Colorado 
(mentioned in the July 1995 VA PTSD 
examination report and elsewhere in the 
record); the date(s), source, and 
location of her treatment for PTSD with 
a "Vietnam Veterans group" (mentioned 
in the October 1997 letter from the Vet 
Center); and the date(s) and source of 
her treatment for PTSD by a "Denver 
hospital" (mentioned in the November 
1997 VA PTSD examination report).  The 
RO should take reasonable steps to 
obtain any treatment records 
sufficiently identified.  All materials 
obtained should be associated with the 
file. 

5.  Thereafter, the RO should schedule 
the veteran for VA orthopedic, 
psychiatric, and respiratory 
examinations.  Documentation of the 
veteran's notification of the scheduling 
of the examinations should be associated 
with the claims file, as should 
notification of the consequences for any 
failure to appear for any examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examination.  

.  		a.  The orthopedic examiner 
should determine the severity of the 
service-connected residuals of 
lumbosacral strain with degenerative 
joint disease, and determine the nature 
and etiology of any disability of the 
veteran's knees.  

i.  With respect to the 
veteran's knees, the orthopedic 
examiner should review the claims 
file; examine the veteran; conduct 
indicated testing; and provide a 
diagnosis of all knee disorder(s) 
found.  In particular, the examiner 
should state whether the veteran has 
patellofemoral pain syndrome or 
chondromalacia.  The examiner should 
express an opinion as to whether it 
is at least as likely as not that any 
knee disorder found is causally 
related to her military service.

ii.  With respect to the 
veteran's service-connected residuals 
of lumbosacral strain with 
degenerative joint disease, the 
orthopedic examiner should review the 
claims file; examine the veteran; 
conduct range of motion studies 
(expressed in degrees), x-ray 
studies, as well as any other 
indicated testing; and provide a 
diagnosis of all low back disorder(s) 
found.  The examiner should describe 
all symptomatology observed, and 
characterize any limitation of motion 
of the lumbar spine as either slight, 
moderate, or severe.  The examiner 
should state whether the veteran 
demonstrates listing of the whole 
spine to the opposite side, positive 
Goldthwait's sign or marked 
limitation of forward bending in a 
standing position.  The examiner 
should also make findings concerning 
any loss of lateral motion with 
osteo-arthritic changes, or whether 
there is narrowing or irregularity of 
the joint space.  The examiner should 
state whether there is abnormal 
mobility on forced motion.  The 
examiner should also state whether 
there is muscle spasm or loss of 
lateral spine motion on extreme 
forward bending.  With respect to any 
limitation of motion noted, the 
examiner should, if feasible, render 
an opinion as to the extent to which 
the veteran experiences weakness, 
excess fatigability, incoordination, 
and pain due to repeated use or 
flare-ups, and should portray these 
factors in terms of the additional 
loss in range of motion due to these 
factors; in this regard, if the 
disability of the lumbar spine 
manifested on examination represents 
the maximum physical disability 
experienced by this particular 
veteran with respect to her 
lumbosacral spine disability, in or 
out of the clinical setting, then the 
examiner should state this.  See 
38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  If 
any of the above-requested 
assessments is not feasible, the 
examiner's report should explain why.

b.  The psychiatric examiner should 
determine the current severity of the 
veteran's service-connected PTSD.  A 
copy of this Remand together with a copy 
of both the old and the new rating 
schedule for psychiatric disabilities 
must be furnished the examiner prior to 
the examination.  Before evaluating the 
veteran, the examiner should carefully 
review the claims folder so that all 
disability may be viewed in relation to 
its history; and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The psychiatrist 
should also review both the old and the 
new rating criteria for mental 
disorders.  The findings of the 
psychiatrist must address the presence 
or absence of the specific criteria set 
forth in the rating schedule.  However, 
the examiner should not assign a 
percentage rating to the disability.  
The psychiatrist should provide a full 
multiaxial evaluation, to include an 
opinion as to whether the veteran's PTSD 
renders her unemployable, and the 
assignment of a numerical score on the 
Global Assessment of Functioning Scale 
(GAF Scale).  It is imperative that the 
examiner include an explanation of the 
significance of the assigned numerical 
score in order to assist the RO and the 
Board in complying with the notice 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  The examiner should, 
to the extent feasible, distinguish the 
severity and symptomatology attributable 
to service-connected PTSD from any 
nonservice-connected mental disability 
found.  If this is not feasible, then 
the examiner should explain why.  The 
examiner should, to the extent feasible, 
comment on any fluctuations in the 
severity of the veteran's PTSD since her 
separation from service in June 1994.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If this is not feasible, then 
the examiner should explain why. 

c.  The respiratory examiner should 
determine the nature and etiology of any 
respiratory disorder.  The examiner 
should review the claims file; examine 
the veteran; conduct any indicated 
testing; and provide a diagnosis of all 
respiratory disorder(s) found.  In 
particular, the examiner should state 
whether the veteran has asthma or 
reactive airway disease.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
respiratory disorder found is causally 
related to her military service.

6.  If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification 
was sent.  The RO should also include a 
copy of the notification sent to the 
veteran of the importance of appearing 
for the scheduled examinations and the 
consequences of her failure to do so. 

7.  Thereafter, the RO should take 
adjudicative action on the veteran's 
claims of entitlement to service 
connection for a knee disorder, a 
respiratory disorder, and for disability 
of her knees, elbows, wrists, and any 
other joint(s) she has identified 
pursuant to this REMAND, as well as her 
claims concerning the evaluation to be 
assigned PTSD and the residuals of 
lumbosacral strain with degenerative 
joint disease.  In evaluating the 
veteran's lumbosacral strain with 
degenerative joint disease, the RO 
should address the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In evaluating the PTSD, the RO should 
consider her claim under both the old 
and new versions of the rating criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO should also determine 
whether the record supports the 
assignment of additional "staged" 
ratings for PTSD or the lumbosacral 
strain with degenerative joint disease, 
i.e., different ratings for different 
periods during the pendency of the 
original claim.  See Fenderson, 12 Vet. 
App. 119, 126 (1999), citing 38 C.F.R. 
§§ 3.400, 3.500, 4.29, 4.30 (1998).  If 
any benefit sought is denied, a SSOC 
should be issued to the veteran and her 
representative.  If the benefit denied 
is service connection for the knees, 
elbows, wrists, or other joint(s), the 
SSOC should specifically identify the 
joint(s) encompassed by the decision.  
If the basis of the adverse decision is 
that veteran has failed to appear for a 
scheduled examination, the SSOC should 
include discussion of 38 C.F.R. § 3.655.  
On the other hand, if the basis of the 
adverse decision is not 38 C.F.R. 
§ 3.655, the SSOC should: 
(a) include a discussion of all 
evidence received since the last SSOC 
was issued; 
(b) contain a recitation of the old 
rating criteria for PTSD (i.e., the 
rating criteria in effect when the 
veteran filed her claim of entitlement 
to service connection), see 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); 61 
Fed. Reg. 52,700 (Oct. 8, 1996); 
(c) contain a recitation of any 
Diagnostic Code(s) pertaining to 
limitation of motion of the lumbosacral 
spine that the RO might use to evaluate 
the veteran's residuals of lumbosacral 
strain with degenerative joint disease; 
and 
(d) reflect the RO's reasons for 
applying (or not applying) staged 
ratings in this case.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Thereafter, the veteran and her representative should be 
afforded a reasonable opportunity to respond.  Subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
she is informed of the need to act, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

